553 F.2d 432
77-1 USTC  P 9456
UNITED STATES of America, Plaintiff-Appellee,v.Richard Y. GARCIA, Defendant-Appellant.
No. 76-4255
Summary Calendar.*United States Court of Appeals,Fifth Circuit.
June 2, 1977.

James A. Moore, Ray B. Martin, Robert C. Hunt, Houston, Tex., for defendant-appellant.
Edward B. McDonough, Jr., U. S. Atty., James R. Gough, George A. Kelt, Jr., Asst. U. S. Attys., Houston, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before THORNBERRY, RONEY and HILL, Circuit Judges.
PER CURIAM:


1
Defendant's convictions for making false statements on his tax returns are affirmed.  26 U.S.C.A. § 7206(1).


2
The trial court did not abuse its discretion in refusing to dismiss the indictment because the trial took place a year after arraignment, rather than within 120 days as required by the District Court's Rule 50(b) Plan for Achieving Prompt Disposition of Criminal Cases of the Southern District of Texas.  United States v. Clendening, 526 F.2d 842 (5th Cir. 1976) and United States v. Maizumi, 526 F.2d 848 (5th Cir. 1976).  Where the four-pronged test of Barker v. Wingo, 407 U.S. 514, 92 S. Ct. 2182, 33 L. Ed. 2d 101 (1972), is not met, dismissal is not required.


3
The refusal to permit defendant to introduce evidence as to what tax, if any, would be owing on the unreported income was not error.  Schepps v. United States, 395 F.2d 749 (5th Cir. 1968).


4
AFFIRMED.



*
 Rule 18, 5 Cir., see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I